Citation Nr: 0015016	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-04 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1956 to 
September 1959.  

This matter arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDING OF FACT

The veteran has been diagnosed with a left knee disorder, and 
has presented a medical opinion establishing the plausibility 
of a nexus or link between that disorder and his active 
service.  


CONCLUSION OF LAW

The veteran's claim for service connection for a residuals of 
a left knee injury is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Slater v. Brown, 9 
Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 
568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be evidence (such as a 
medical diagnosis) of a current disability.  Third, there 
must be evidence of a nexus or link between the in-service 
injury or disease and the current disability, as shown 
through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
498, 506 (1995); Layno v. Brown, 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The veteran has claimed entitlement to service connection for 
residuals of a left knee injury.  The Board observes that the 
veteran's service medical records (SMRs) appear to have been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  See Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  The Board is also under a duty to advise the veteran 
to obtain other forms of evidence, such as lay testimony or 
lay affidavits supporting his contentions.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).  Here, post-service medical 
treatment records dating from November 1979 through May 1998 
have been obtained, and the veteran was afforded a VA rating 
examination in April 1998.  In addition, the veteran 
submitted a statement from his treating VA physician, dated 
in December 1998, addressing the nature and etiology of his 
left knee disorder.  

The veteran's contemporaneous clinical treatment records 
dating from November 1979 through May 1998 show that in 
November 1979, he underwent surgery on his right knee, but 
reported having sustained a left knee injury previously, and 
that he had undergone surgery on his left knee.  However, the 
veteran did not indicate at that time whether the left knee 
injury had been sustained in service.  The remaining 
treatment records show that in January 1998, the veteran 
complained of swelling in his left knee, and at that time, 
reported having undergone surgery on his left knee in 1958.  
X-rays taken in January 1998 showed severe degenerative 
changes in the left knee.  In addition, a March 1998 
treatment record indicates that the veteran reported having 
undergone left knee surgery in 1956.  The treatment records 
did not include any other mention of problems or treatment 
involving the left knee.  

The report of the April 1998 VA rating examination shows that 
the veteran reported having undergone left knee surgery in 
1956 for a "turned cartilage."  He also reported having 
reinjured the left knee in 1965, and that he had undergone 
further surgery for turned cartilage.  He indicated that he 
saw an orthopedist on a regular basis, and had been offered a 
bilateral knee replacement.  The examiner offered a diagnosis 
of severe degenerative changes in both the left and right 
knees.  He further offered that an opinion regarding the 
existence of a possible relationship between the current left 
knee problems and the claimed 1956 knee surgery should be 
rendered by a specialist.  

A letter dated in December 1998, from Jaime N. Salomon, Jr., 
M.D., a primary care provider at the Fort Wayne VA Medical 
Center (VAMC), stated that the veteran gave a history of 
incurring a left knee injury in service.  The veteran had 
indicated that he had been operated on by a Colonel Black in 
Wiesbaden, Germany, in 1957 or 1958, and that he had 
undergone a total knee replacement.  Dr. Salomon stated that, 
due to the in-service injury and operation, the veteran 
favored the left knee, and subsequently developed an injury 
to the right knee as a result.  In addition, Dr. Salomon 
reported having treated the veteran for approximately one 
year on an outpatient basis.  He offered his opinion that the 
veteran's left and right knee problems were due to his 
military service.  He indicated that he did not believe that 
the current knee problems were hereditary.  

The Board concludes that the veteran has submitted evidence 
of a well-grounded claim for service connection for residuals 
of a left knee injury.  He clearly has a diagnosis of a left 
knee disorder, diagnosed as degenerative changes in the left 
knee.  In addition, even though the service medical records 
are unavailable, the veteran has submitted medical evidence, 
in the form of the December 1998 letter from Dr. Salomon, 
establishing the required nexus between the currently 
diagnosed left knee problem and his active service.  See 
Epps, supra.  

Dr. Salomon stated that he had treated the veteran for one 
year, and stated that he believed the veteran's knee problems 
had been incurred in service, given the veteran's self-
reported history.  This medical evidence is sufficient to 
establish a well-grounded claim, under the circumstances of 
this case, including the fact that the veteran's service 
medical records were destroyed by fire, but it is 
insufficient to warrant a grant of service connection.  The 
earliest indication of knee problems was contained in the 
November 1979 treatment record in which the veteran reported 
having undergone previous surgery on his left knee.  However, 
at that time, the date of any initial left knee injury was 
not indicated.  There is no record of left knee problems or 
treatment prior to 1979.  

In any event, Dr. Salomon did not support his December 1998 
assertion with clinical evidence, or an opinion referencing 
clinical findings, suggesting that the nature of the 
veteran's left knee disorder was consistent with his reported 
history of sustaining a knee injury in 1956 or 1958.  
Further, in light of the absence of any documented left knee 
problems prior to the January 1998 diagnosis of severe 
degenerative changes, the Board finds that additional 
evidentiary development is necessary in order to properly 
adjudicate the veteran's claim.  The additional development 
will be addressed in the REMAND portion of this decision.  


ORDER

The veteran's claim for service connection for residuals of a 
left knee injury is well grounded, and to this extent only, 
his appeal is granted.  



REMAND

Given that the veteran has presented evidence of a well-
grounded claim for service connection for residuals of a left 
knee injury, and as his service medical records are 
unavailable and are presumed to have been destroyed, the 
Board observes that the VA has a further obligation to assist 
him in the development of evidence to support his claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d at 1468.  As noted, the 
veteran has presented medical evidence of a diagnosed left 
knee disorder, and has presented a medical opinion 
establishing the plausibility of a nexus between that 
disorder and his active service, establishing a well-grounded 
claim. 

The veteran's treating physician, Dr. Salomon indicated that 
he had seen the veteran for treatment for his left and right 
knees for approximately one year.  However, the treatment 
records associated with the claims file do not reflect such 
treatment.  In addition, while the veteran indicated that he 
had undergone additional surgery on his left knee in 1965, it 
does not appear that the records pertaining to such surgery 
were sought.  While the veteran was diagnosed with severe 
degenerative changes in April 1998, the examiner indicated 
that it would be appropriate for a medical specialist to 
offer an opinion as to the etiology of the veteran's 
degenerative changes.  It does not appear that any such 
opinion was sought.  

Accordingly, the Board finds that in order to adjudicate the 
veteran's claim properly, treatment records pertaining to 
treatment for the veteran's left knee from the time of his 
discharge from service in 1959 to the present time, 
particularly any available treatment records pertaining to 
the claimed 1965 surgery should be obtained and associated 
with the claims file.  In addition, treatment records showing 
treatment by Dr. Salomon should also be obtained associated 
with the veteran's claims file.  The veteran should then be 
scheduled to undergo a VA orthopedic examination of his left 
knee, to determine the nature and etiology of any diagnosed 
left knee disorders.  Following this, the RO should 
readjudicate the veteran's claim on the basis of the 
available evidence.  

Therefore, this case is REMANDED for the following action:  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should obtain and 
associate with the claims file any 
relevant VA treatment records not 
presently associated with the claims 
file, including the records of the 
veteran's treatment at the Fort Wayne 
VAMC.  If any of the above are 
unavailable, the RO should so indicate.

2.  The RO should determine whether any 
morning or sick reports or other 
administrative documentation might be 
available from the service department or 
other sources, such as USASCRUR, which 
might shed light on whether the veteran 
lost time from duty or any diagnosis when 
reporting sick in 1956, 1957, or 1958.  
If such reports are available, the RO 
should attempt to obtain those reports. 

3.  If the above actions are not 
successful in locating records that the 
veteran's left knee was treated in 
service, the RO should ask the veteran to 
identify the physician(s) and medical 
facility(ies) from whom the veteran 
obtained left knee surgical treatment in 
1965, or where pre-surgical or post-
surgical treatment was obtained.  After 
obtaining the necessary authorizations, 
the RO should attempt to obtain the most 
complete clinical records of the 
veteran's 1956 left knee treatment 
possible, including, at a minimum, an 
admission history and physical in 
addition to the discharge summary, if 
available.  If any of the above are 
unavailable, the RO should so indicate.

4.  If the above actions are unsuccessful 
in obtaining all necessary records, the 
RO should also ask the veteran to 
identify the medical facility and/or 
provider which/who treated the veteran's 
left knee surgically in 1965.  After 
obtaining the necessary authorization, 
the RO should attempt to obtain the most 
complete clinical records of the 1965 
treatment possible, including, at a 
minimum, the admission history and 
physical in addition to the discharge 
summary, if available.  If any of the 
above are unavailable, the RO should so 
indicate.

5.  The RO should offer the veteran the 
opportunity to submit or identify any 
alternative forms of evidence which might 
be available to support his statements 
that he had treatment for left knee 
complaints in service, left knee surgery 
in 1957 or 1958, or that he had knee 
surgery in 1965.  Such alternative 
evidence could include photographs 
evidencing left knee disability, 
insurance physicals, employment physical, 
or any evidence proximate to service or 
to the 1965 left knee surgery, or 
statements of co-workers, friends, or 
others who might have observed a scar on 
the left knee or other evidence of left 
knee disability.  

6.  If the above efforts are 
unsuccessful, the RO should attempt to 
obtain any available treatment records 
pertaining to the veteran's 1979 left 
knee surgery.  

7.  After the above development, or any 
other efforts deemed necessary to support 
the veteran's claim has been completed, 
the veteran should be afforded a VA 
orthopedic examination of his left knee 
to determine the onset, nature, and 
severity of any diagnosed left knee 
disorders.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that any 
currently-diagnosed left knee disorder 
was incurred in service, and whether such 
disorder, if found, is consistent with an 
injury sustained between 1956 and 1958, 
surgical treatment in 1965, or other 
events as reported by the veteran or as 
confirmed by some type of evidence.  If 
such a determination cannot be made, the 
examiner should so indicate.  All 
indicated studies and tests should be 
performed.  In addition, the veteran's 
claims file should be made available to 
the examiner for review in advance of the 
scheduled examination.  Complete medical 
rationales for all opinions and 
conclusions expressed should be set forth 
in the typewritten examination report.  

8.  The RO should adjudicate the 
veteran's claim for service connection 
for residuals of a left knee injury on 
the basis of all available evidence.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case wherein all applicable statutes 
and regulations are fully set forth.  The 
veteran and his representative should be 
afforded an opportunity to respond.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 



